 PETERSON BUILDERS, INC.161Peterson Builders,Inc.andInternational Brotherhoodof Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers,AFL-CIO,Petitioner. Case30-RC-2273November27, 1974DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot was con-ducted on April 18, 1974, under the direction andsupervision of the Regional Director for Region 30 ofthe National Labor Relations Board among the em-ployees in the stipulated unit. Following the election, atally of ballots was furnished the parties. The tallyshows that of approximately 332 eligible votes 308 castvotes in the election, of which 122 were for the Peti-tioner, 166 were against the Petitioner, and 20 werechallenged. The challenged ballots are not sufficient innumber to affect the election results. On April 23, 1974,the Petitioner filed timely objections to conduct affect-ing the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations and Statements of Proce-dure, Series 8, as amended, the Regional Director in-vestigated the objections and found merit in ObjectionsIand 2. He therefore recommended that they be sus-tained, that the election conducted be set aside, andthat a new election be conducted. Thereafter, the Em-ployer filed timely exceptions and a supporting brief tothe Regional Director's report and recommendation.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within theaning of the Act, and it will effectuate the purposesthe Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.,3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4.We find, in accord with the stipulation of theparties, that the following unit is appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees em-ployed by the Employer at its Sturgeon Bay, Wis-consin, location including in-plant inspection em-ployees; excluding all office clerical employees,administrative employees, managerial employees,allowance specialists, cleaning ladies, technicalemployees, professional employees, guards andsupervisors as defined in the Act.5.The Board has considered the Petitioner'sobjections, the Regional Director's report, and theEmployer's exceptions and brief, and hereby adopts theRegional Director's findings, conclusions, and recom-mendations,for the reasons stated below.In Objections 1 and 2, the Petitioneralleges:1.The Employer threatened, coerced and in-timidated its employees through letters and cap-tive audiencemeetings;all calculated to interferewith its employees rights to engage in Union ac-tivity, and to exercise a free choice in the election.2.The Employer threatened employees witheconomic reprisals if the Union won the election.The Regional Director found that these two objec-tions related to essentially the same conduct, two lettersof the Employer sent to the employees during the criti-cal period, and a speech delivered by the Employer'spresident from prepared text on April 17, the daybefore the election. The objectionablematerial in theletters and prepared text of the speech is excerpted andquoted below. On page 3 of the March 29 letter, theEmployer stated:If the majority votes yes, collective bargaining be-gins from "scratch", withNO benefits now enjoyedautomatically becoming part of any contract.Anyrequests must be bargained and approved by thePBI and the Union at the bargaining table. Thisprocedure may take a long time. Lets keep theteam that has been successful,together.On page 2 of the April 15 letter, the Employer askedand answered the following question:EMPLOYEE QUESTION 6: If the Union winsthe right to represent us, will the usual May 1considerations be given as in the past?ANSWER: NO, if the Union wins the NLRB cer-tifies the Union,collective bargaining begins andthere would be no adjustments of any kind until amaster contract was agreed upon by PBI. First con-tracts sometimes take months to work out.In his prepared speech to the employees on April 17,the day before the election, the Employer's PresidentPeterson with regard to the matter of wages stated asfollows:For the last 15 consecutive years FBI has grantedan annual wage increase to each employee.Each ofyou must know that we are trying to provide goodstable employment and good wages for each of ouremployees.As per our employee manual considera-Petitioner withdrew Objection3 on May 22, 1974215 NLRB No. 12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions and changes have gone intoeffect the Mondaynearest thefirst ofMay.If you vote the union in,that adjustment would become a bargainableitem-itwould not be automatic.We could notgive any member of the bargaining unit any adjust-ment until bargaining was completed.There has been a lot of discussion by the companyand union about this year'sMay first adjustment.If the union wins,the company will sit down andbargain with the union and attempt to reach anagreement on the first contract.It's the law and weintend to be lawful.Any adjustment must be bar-gained.It is common knowledge that first con-tracts often require many months of bargainingbefore agreement is reached.As an example bothBay Ship and Marinette Marine bargained formonths before their seven month and seven weekstrike. [Emphasis supplied.]At page 11 of the same speech,Peterson said:If the Boilermakers receive a majority of votestomorrow,they will have the right to representyou for collective bargaining and my hands will betied from dealing directly with you andfrom mak-ing our usual voluntary adjustments as we havedonefor the last 15 years eachMay 1.[Emphasis supplied.]Peterson did not specifically refer to the"bargainingfrom scratch"matter in his speech.The Regional Director found that the Employer hashad in effect for the past 15 consecutive years an annualwage and benefit "consideration" program, throughwhich it evaluates area wage data, its own workloadand financial situation,and then grants annual upwardadjustments in wages and/or benefits.The results areannounced to the employees and the increases thenbecome effective the Monday closest to May I eachyear.While the amount and nature of the increaseshave varied, there has been some increment each year.The Regional Director further found that the Em-ployer's remarks on the May 1 considerations,as inter-laced with the reference to "bargaining from scratch,"could reasonably have been interpreted by employeesto mean that they would not receive their historicallyestablished increases,and possibly would even lose ex-isting benefits,in the event they chose to be representedby the Union.He further found that the references tothe possibility of lengthy negotiations and a lengthystrike reinforced this conclusion;that the inference tobe drawn by the employees was that the Employerwould,by its own conduct,delay resolution of the bar-gaining process,thereby delaying the employees' re-ceipt of increases,if any.According to the RegionalDirector,the employees were confronted with the fol-lowing dilemma: elect the Union and then forgo theirnormalwage and benefit considerations pendinglengthy negotiations; or, in the alternative, vote againstthe Union and receive the increasesas usual.He there-fore concluded that under all the circumstances, in-cluding the obvious importance to employees of wageand benefit increases during a period of considerableprice inflation, the Employer's statement constitutedan implied threat of economic reprisal and interferedwith the exercise of free choice.' He therefore recom-mended that Objections 1 and 2 be sustained, the elec-tion be set aside, and new election be held.The Employer has excepted to these findings, con-tending,inter alia,that the Regional Director's conclu-sion simply ignores the realities of labor relations; thatthe employees in the instant case had to know that ifthey voted for the Union on April 18 that any and allchanges subsequent to that date relating to wages andfringe benefits would first have to be bargained with theUnion; that in all probability contract negotiationswould not be completed by April 29, the date theywould have received their annual May adjustment, be-cause it usually takes many months to negotiate a firstcontract.We agree with the Regional Director's conclusionsand recommendations. It is clear that the Employertold the employees, on the day before the election, thatif the Union won the election the next day, the Em-ployer would retaliate by forthwith abolishing its auto-matic 15-year-old policy of evaluating its existing wagestructure and adjusting its wage rates in conformancewith the evaluation.The Employer, however, argues in its brief that itsremarks cannot be construed as an implied threat, be-cause from the moment the Union would be elected andcertified, the Employer would be under a statutoryduty to bargain with the Union. Therefore, its represen-tationswere "precisely congruent with its duty" tobargain under the Act. And in this contention the Em-ployer is supported by our dissenting colleagues, whorefer us to the Supreme Court decision inN.L.R.B. v.Benne Katz,369 U.S. 736 (1962).It is true that in theKatzcase the Supreme Courtupheld the Board's position that a discretionary meritwage increase is a subject of mandatory bargaining, andthat an employer's unilateral change in this condition2TheRegional Director citedGary AircraftCorporation,193 NLRB 108(1971), wherein the Board adopted the Trial Examiner'sDecision to theeffect (1) that the employer's speech therein clearly threatened that if theunion won the election, the company would discontinue all evaluation in-creases during contract negotiations,falsely stating that such a wage freezewas requiredby law, (2) that the impact of the threat was magnified by thestatement that contract negotiations would last from 3 months up to 3 years,whereas if the company won the election, the evaluation procedures and payraises would continue,(3) that the speech therefore contained a threat ofreprisal which interfered with the employee's free choice of representation,and (4) that the election should therefore be set aside PETERSON BUILDERS,INC.163of employment violates Section 8(a)(5). But, in so hold-ing the Supreme Court stated that "the raises here inquestion were. . .informed by a large measure ofdiscretion.There simply is no way in such a case for aunion to know whether or not there has been a substan-tialdeparture from past practice,and therefore theunion may properly insist that the company negotiateas to the procedures and criteria for determining suchincreases."'In other words, contrary to our col-leagues'view,the Supreme Court did not hold thatonce a collective-bargaining agent is selected,the em-ployer must discontinue preexisting benefits and prac-tices.The Court held that an employer with a pasthistory of a merit increase program may no longercontinue to unilaterally exercise his discretion with re-spect to such increases,once the union is selected. But,on the other hand,as we held inSoutheastern MichiganGas Company,198 NLRB No. 8 (1972),neither doesthe law sanction an employer's discontinuance of itspast practice of a merit increase program.'As we saidinOneita Knitting Mills,Inc.,205 NLRB 500 (1973):What is required is a maintenance of preexistingpractice,i.e., the general outline of the program,however the implementation of that program (tothe extent that discretion has existed in determin-ing the amounts or timing of the increases),becomes a matter as to which the bargaining agentis entitled to be consulted.In the instant case the Employer did not merely warnits employees that the amount of the increases wouldhave to be submitted to the Union,if it won the elec-tion,prior to implementation.Instead,the Employerthreatened the employees with the complete abrogationof the increases and of the annual program of evalua-tion of its competitor'swages and its own financialcondition which provide the basis for its discretionaryaward of wage increases.It is precisely this unilateralabrogation of a preexisting program which is not re-quired, indeed is forbidden,by the law.SoutheasternMichigan,supra;Oneita Knitting Mills,supra.The Em-ployer's statement made the day before the electionthat it intended to unilaterally cancel even the generaloutline of a 15-year-old program,due in just a few shortweeks,if and solely because the Union won the impend-ing election,reasonably could have coerced the 'em-ployees in their choice in the next day's election. Wetherefore find no merit in the Employer's exceptionsand adopt the Regional Director's findings,conclu-sions,and recommendations.3NLR B.vKatz,369 U S 736 at 746-7474The Udylite Corporation,183 NLRB 163 at 170(1970),A.H BeloCorporation(WFAA-TV).170 NLRB 1558 at 1565 (1968)Accordingly,we shall set aside the election con-ducted onApril 18, 1974,and shall direct the holdingof a new election in the unit found appropriate herein.ORDERIt is hereby ordered that the election conductedherein on April 18,1974, among certain employees ofPeterson Builders,Inc., be, and it hereby is, set asideand this proceeding be, and it hereby is, remanded tothe Regional Director for Region 30 for the purpose ofconducting a new election at such time as he deems thatcircumstances permit the free choice of a bargainingrepresentative.[Direction of Second Election and Excelsior footnoteomitted from publication.]CHAIRMAN MILLER and MEMBER PENELLO,dissenting:In our view,our colleagues are setting aside thiselection because,during the preelection period, theEmployer advised employees of his intention to complywith the law, as the Board and the Courts have inter-preted it.We cannot agree with this holding.The election was conducted April 18, 1974. Everyyear previously,for about 15 years,the Employer hadannounced to employees in May-at approximately thetime this Union,if itwon,could expect to becertified-itswage plans for the coming year.The Em-ployer would annually evaluate wage data from otheremployers in the area,as well as its own workload andfinancial situation,and arrive at a conclusion with re-spect to wage and benefit increases.As indicated, theoutcome of the Employer's survey would customarilybe communicated to employees about May 1.This year the Employer told the employees on April15 that, "if the Union wins. . .collective bargainingbegins and there would be no adjustments of any kinduntil a master contract was agreed upon . . ." The daybefore the election,the Employer explained:. . . If you vote the union in, [the] adjustmentwould become a bargainable item-it would not beautomatic.We would not give any member of thebargaining unit any adjustment until bargainingwas completed.There has been a lot of discussion by the companyand union about this year's May first adjustment.If the union wins, the company will sit down andbargain with the union and attempt to reach anagreement on the first contract.Its the law and weintend to be lawful.Any adjustment must be bar-gained . . .. . . If the Boilermakers receive a majority ofvotes tomorrow,they will have the right to repre-sent you for collective bargaining and my hands 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill be tied from dealing directly with you andfrom making our usual voluntary adjustments aswe have done for the last 15 years each May 1.In excepting to the Regional Director's recommen-dation that the election be set aside, the Employerargues that its representations were "precisely congru-ent with its duty" to bargain under the Act. We fullyagree.The Supreme Court, inN.L.R.B. v. Katz,369 U.S.736 (1962), considered, in the context of Section8(a)(5), various aspects of an employer's duty to bar-gain. The employer inKatz hadmade certain unilateralchanges with respect to existing sick leave benefits,wages, and merit increases. The Supreme Court distin-guished between earlier programmed automatic in-creases and the discretionary-type increases there in-volved, concluding that:Whatever might be the case as to so-called "meritraises"which are in fact simply automatic in-creases to which the employer has already com-mitted himself, the raises here in question were inno sense automatic, but were informed by a largemeasure of discretion. There simply is no way insuch a case for a union to know whether or notthere has been a substantial departure from pastpractice, and therefore the union may properlyinsist that the company negotiate as to the proce-dures and criteria for determining such increases(at 746-747).The Court found the Company's actions in unilaterallygranting wage and benefit increases to be violative ofSection 8(2)(5).The Supreme Court's opinion inKatzfollowed nu-merous Board opinions to the same effect,' and has inturn been cited by the Board on numerous occasionssince.'As these cases show, after a union is certified,discretionary increases not previously announced mustbe negotiated with the collective-bargaining representa-tive; not only is the employer free to withhold them, butindeed hemustwithhold them. The increases involvedin the present case were typical, across-the-board dis-cretionary-type increases, resulting from the em-ployer's evaluation of competitors' wages and its ownfinancial situation.Were the employer to have giventhem to employees unilaterally, after the union wascertified, we have no doubt whatever that, based on theabove-cited precedents, the Board would have foundthe employer guilty of 8(a)(5) conduct.' If our col-leagues are now holding that an employer, after a unionis certified,may adjust wages unilaterally, they oughtclearly to overrule all outstanding precedent which isoverwhelmingly to the contrary; if not, we see no basisfor setting aside the election. It is absurd to say thatemployees must be kept in the dark about the require-ments of the law with respect to collective bargaining.Yet, that is precisely what the majority is holding.Accordingly, since the Employer's statement regard-ing "bargaining from scratch" did not threaten to takeaway existing benefits, we would not set aside the elec-tion based on Objections 1 and 2, but would remand fora hearing on the evidentiary conflicts referred to by theRegional Director.6 See, e g,ArmstrongCork Company v NLR B,211 F.2d 843 (C A 5,1954), andN.L.R B. v Dealers Engine Rebuilders, Inc,199 F 2d 249 (C A8, 1952), cited by the Supreme Court inKatz, supra.6Gray Line, Inc,209 NLRB No 17 (1974) (ChairmanMiller dissentedon grounds of de minimis),O'Land, Inc d/b/a RamadaInn South,206NLRB 210 (1973),Oneita KnittingMills, Inc,205 NLRB 500 (1973),TheHartford FireInsuranceCompany,191 NLRB 563 (1971), enfd 456 F 2d201 (C A 8, 1972),Gladwin Industries Inc,183 NLRB 280, 296 (1970),BierlSupply Company,179 NLRB 741 (1969),TheLittleRock DowntownerInc., 168 NLRB 107 (1962), enfd 414 F 2d 1084 (C A 8, 1969),and scoresof other cases too numerous to mention7Note, forexample, the following findingsof an Administrative LawJudge inJH Rutter-Rex Manufacturing Company, Inc,164 NLRB 5, at12Admittedlywage increasesof 10 cents to 25 centswere granted tothe Columbuswarehouseemployees between July 28 and August 3Respondent had determined in April or May, on the basis of studiespreviously made, that a general wage increase should be granted to allits factory and warehouse employees About July 12, this increase wasintroduced at all Respondent's factories. The increase at the Columbuswarehouse was held in abeyance upon receipt of the demand of LocalNo 3027 for recognition on July 21 However, it was granted shortlyafter July 28, because Respondent felt that it would be unfair to withholdit any longer Respondent's evidence on this issue is credited Never-theless, I find this increase in wages constitutes an unlawful refusal tobargain as it is a unilateral change in wages made while the Unionrepresented a majority This is so regardless of the Employer's goodfaith in taking such actionNLR.B v Benne Katz, etc.,369 U S 736,and cases cited in footnote 11,Mid-West Towel & Linen Service,Inc,143 NLRB 744, 754-755, affd 339 F 2d 958 (CA 7)The above findings were adopted in their entirety by the Board